PER CURIAM.
We have for review Buitrago v. Landry’s, 949 So.2d 1046 (Fla. 1st DCA 2006), in which the First District Court of Appeal certified a question of great public importance. We have jurisdiction. See art. V, § (3)(b)(4), Fla. Const.
We stayed proceedings in this case pending our disposition of Murray v. Mariner Health, 994 So.2d 1051 (Fla.2008). When our Murray decision became final, we issued an order directing respondents in the present case to show cause why we should not exercise jurisdiction, summarily quash the decision being reviewed, and remand for reconsideration in light of our decision in Murray. Respondents did not file a response.
Accordingly, we grant the petition for review in this ease, quash the decision below, and remand for reconsideration upon application of our decision in Murray.
It is so ordered.
*1193QUINCE, C.J., and WELLS, PARIENTE, LEWIS, CANADY, POLSTON, and LABARGA, JJ., concur.